IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MATTHEW T. DEIVERT,                        : No. 188 WAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
PITTSBURGH CHAUFFEUR, LLC.,                :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2018, the Petition for Allowance of Appeal is

DENIED and the Petition for Leave to File Post-Submission Communication is

GRANTED.